             IN THE UNITED STATES DISTRICT COURT
           FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

WILLIAM SWEDE, CURTIS                            No. 4:19-CV-00845
TREGO, and TINA CLAPPER, on
behalf of themselves and all others              (Judge Brann)
similarly situated,

            Plaintiffs,
      v.

WOOD-MODE, INC., ROBERT L.
GRONLUND, and ROBERT
BROOKS GRONLUND,

            Defendants.

                                      ORDER

     AND NOW, this 12th day of December 2019, in accordance with the

accompanying Memorandum Opinion, IT IS HEREBY ORDERED that:

     1.    Count II of Plaintiffs’ First Amended Complaint (ECF No 7) is

           DISMISSED without prejudice;

     2.    Plaintiffs’ Motion for Class Certification (ECF No 8) is GRANTED

           in accordance with the accompanying Memorandum Opinion;

     3.    The above-captioned matter shall be maintained as a class action in

           accordance with Federal Rule of Civil Procedure 23 on behalf of the

           following class of plaintiffs:

                  All former employees of Defendants who worked at,
                  received assignments from, or reported to the Wood-
                  Mode, Inc., facility located at One Second Street,
           Kreamer, Pennsylvania, and were terminated without
           cause on their part, on or about May 13, 2019, within thirty
           (30) days of that date or thereafter as part of or as the
           reasonably expected consequence of the mass layoff
           and/or plant closing ordered by Defendants on or about
           May 13, 2019, who do not file a timely request to opt out
           of the class.

4.   The class claims consist of violations of the Worker Adjustment &

     Retraining Notification Act (“WARN Act”), 29 USC § 2104(a)(1);

5.   Plaintiffs William Swede, Curtis Trego, and Tina Clapper are certified

     as class representatives;

6.   Attorneys Jack A. Raisner and René S. Roupinian of Outten & Golden

     LLP, Stuart J. Miller of Lankenau & Miller, LLP, and Mary E. Olsen

     and M. Vance McCrary of The Gardner Firm, PC, are appointed to

     serve as class counsel;

7.   Plaintiffs shall submit to the Court an updated proposed form of

     notice to the class by January 13, 2020. This proposed notice shall

     update the class definitions to reflect the definition provided in ¶ 3 of

     this Order;

8.   Defendants shall produce to Plaintiffs a class list with the last known

     address of each class member by January 20, 2020.




                                 -2-
      BY THE COURT:



      s/ Matthew W. Brann
      Matthew W. Brann
      United States District Judge




-3-
